Exhibit 10.1(a)
June 1, 2010
Chesapeake Capital Corporation
17th Floor
Richmond Federal Reserve Building
701 E Byrd Street
Richmond, Va 23219
Attention: Mr. John M. Hoade
     Re: Management Agreement Renewals
Dear Mr. Hoade:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreement”).
We are extending the term of the Management Agreement through June 30, 2011 and
all other provisions of the Management Agreement will remain unchanged.

  •   Tidewater Futures Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CERES MANAGED FUTURES LLC

        By:   /s/ Jennifer Magro         Jennifer Magro        Chief Financial
Officer & Director        CHESAPEAKE CAPITAL CORPORATION
      By:   /s/ Richard S. Rusin         Print Name:   Richard S. Rusin         
Chief Operating Officer     

JM/sr

 